TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00133-CR




                                 Theodore Koeppel, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-07-1013-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Theodore Koeppel guilty of the aggravated sexual assault of

a child. See Tex. Penal Code Ann. § 22.021 (West Supp. 2008). The district court assessed

punishment at forty years’ imprisonment.

               The five-year-old complainant testified that appellant penetrated her vagina with his

finger. The sexual assault nurse examiner who examined the complainant following her outcry

testified that she observed trauma to the complainant’s genitals that was consistent with digital

penetration. Appellant testified and denied the accusation.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record,

including an exhaustive summary of the evidence, demonstrating why there are no arguable appellate
issues to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Appellant received a copy of counsel’s brief and was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                               ___________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: March 18, 2009

Do Not Publish




                                                  2